/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 13, 2015

                                    No. 04-14-00903-CV

                              LIGHTNING OIL COMPANY,
                                      Appellant

                                              v.

           ANADARKO E&P ONSHORE LLC fka Anadarko E&P Company, LP,
                              Appellee

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 14-01-12171-DCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
       Appellant’s reply brief was filed on April 21, 2015. On May 6, 2015, Appellant
submitted an amended reply brief and filed an unopposed motion to file an amended reply brief.
      Appellant’s unopposed motion is GRANTED. Appellant’s amended reply brief is filed.
See TEX. R. APP. P. 38.7.

                                                         PER CURIAM


Attested to:____________________________
               Keith E. Hottle
               Clerk of Court